Citation Nr: 1201837	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of head trauma, to include skull dents.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an epigastric disorder, including a hiatal hernia and a torn diaphragm.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the residuals of a brain hemorrhage and stroke, to include as due to service-connected disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of left leg trauma, claimed as glass particles in the left knee and leg.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for dental trauma.

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right eye disorder.

8.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1943 to December 1945.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  Reopening of the claim for service connection for the residuals of injuries to the back was denied in a January 2001 RO decision.

2.  The evidence received since the January 2001 RO decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for the residuals of head trauma claimed as dents of the skull was denied in an October 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

4.  The evidence received since the October 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

5.  Reopening of the claim for service connection for the residuals of a torn diaphragm, including a hiatal hernia and gastroesophageal reflux disease (GERD), was denied in an October 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

6.  The evidence received since the October 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

7.  Service connection for the residuals of a brain hemorrhage and stroke, to include as secondary to service-connected disability, was denied in an October 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

8.  The evidence received since the October 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

9.  Reopening of the claim for service connection for the residuals of left leg trauma claimed as glass particles in the left knee and leg was denied in an October 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

10.  The evidence received since the October 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

11.  Service connection for dental trauma was denied in an October 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

12.  The evidence received since the October 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

13.  Reopening of the claim for service connection for a right eye disorder was denied in a December 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

14.  The evidence received since the December 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

15.  Service connection for headaches and dizziness was denied in a December 2002 rating decision; notice was given to the appellant, and he did not timely appeal the denial.

16.  The evidence received since the December 2002 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2001 RO decision that denied the reopening of the claim for service connection for the residuals of back injuries, claimed as a lumbar spine disorder, is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the January 2001 RO decision is not new and material, and consequently does not serve to reopen the claim for service connection for the residuals of a lumbar spine injury.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

3.  The October 2002 rating decision that denied service connection for the residuals of head trauma, to include dents in the skull, is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The evidence received subsequent to the October 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for the residuals of head trauma.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

5.  The October 2002 rating decision that denied the reopening of the claim for service connection for an epigastric disorder, to include a torn diaphragm and a hiatal hernia, is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

6.  The evidence received subsequent to the October 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for an epigastric disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

7.  The October 2002 rating decision that denied service connection for the residuals of a brain hemorrhage and stroke, to include as secondary to service-connected disability, is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

8.  The evidence received subsequent to the October 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for residuals of a brain hemorrhage and stroke.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

9.  The December 2002 rating decision that denied service connection for the residuals of left leg trauma claimed as glass particles in the left knee and leg is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

10.  The evidence received subsequent to the December 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for residuals of left leg trauma claimed as glass particles in the left knee and leg.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

11.  The October 2002 rating decision that denied service connection for the residuals of dental trauma is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

12.  The evidence received subsequent to the October 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for residuals of dental trauma.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309, 3.381, 17.161 (2011).

13.  The December 2002 rating decision that denied the reopening of the claim for service connection for a right eye disorder is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

14.  The evidence received subsequent to the December 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for a right eye disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).

15.  The October 2002 rating decision that denied service connection for headaches and dizziness is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

16.  The evidence received subsequent to the October 2002 rating decision is not new and material, and consequently does not serve to reopen the claim for service connection for headaches and dizziness.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, the appellant was notified of the information necessary to reopen his new and material evidence claims in a letter dated in October 2008 (prior to the issuance of the March 2009 rating decision).  In that document the RO informed the appellant about what was needed to reopen his claims for service connection.

In particular, the letter informed the appellant of what constituted new and material evidence, why his claims had previously been denied and what was needed to reopen the claims.  The appellant was informed of the evidence and information needed to establish entitlement to service connection, the underlying claim.  He was also provided this information in a letter issued in April 2009, and in another letter issued in July 2011.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for his various claims found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in November 2009 (after the notice was provided) and by way of an SSOC issued in August 2011.

The VA letters informed the Veteran of the types of evidence needed to substantiate his service connection claims and of its duty to assist him in substantiating his service connection claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2009 rating decision, the November 2009 SOC and the August 2011 SSOC explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his new and material evidence service connection claims has been obtained and associated with the claims file.  Furthermore neither the appellant nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Letters to the Veteran from VA, dated in October 2008, and April 2009, contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  

Furthermore, it is apparent from the procedural history of this case that the legal elements required to demonstrate entitlement to service connection have been stated repeatedly, as have those for new and material evidence, thus establishing that a reasonable person such as the appellant could be expected to understand what was still needed based on all the various types of notice provided in the record of this case.  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA reviewed the appellant's claims file.  VA medical records were obtained and associated with the claims file.

Here, it appears that not all of the appellant's service treatment records (STRs) from the Army have been associated with the claims file.  In cases where a veteran's service medical treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in addition to the records already in evidence were found by the RO.

The Board must point out, however, that the O'Hare decision did not creat a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that some of the appellant's service medical records are unavailable, the appeal must be decided on the evidence of record.

VA has not provided the appellant with an opinion in connection with his claims; however, the Board finds that VA was not under an obligation to an opinion elicited in connection with any one of his claims.  The appellant has not brought forth new and material evidence to reopen any one of his claims.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  For these reasons, the Board finds that VA was not under an obligation to provide or secure a medical opinion in connection with any one of the appellant's service connection claims.

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Claims

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a)  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).


A.  Procedural history

In February 1946, the appellant submitted his original claim for service connection.  In April 1946, service connection was denied for a back condition because it was not found on the service discharge examination.  In July 1947, the back claim was again denied.  In July 1948, the appellant filed a claim for dental service; an August 1948 rating decision granted service connection for teeth numbers 2, 7, 9, 10, 15, and 18.  The appellant was notified of this decision and his entitlement to receive dental treatment in an August 24, 1948, letter.  

Additional service medical records were received in February 1949.  Therefore, another rating decision was issued and the back claim was again denied.  The appellant was notified of this decision on March 2, 1949.

A March 1951 rating decision granted service connection for a scar on the lateral aspect of the left knee.  

In January 1960, additional service medical records were received.  After reviewing the new records along with the medical evidence already of record, the RO issued a rating decision that same month that denied the appellant's claims for service connection for injuries, among others, to the back, left knee, and right eye.  In letters issued on January 29, 1960, and February 2, 1060, the appellant was informed of these denials.  He appealed to the Board, and the Board denied the claims for service connection for residuals of injuries sustained during service involving the back and visual acuity, in a decision issued in September 1960.  The Board also denied a compensable evaluation for dental disabilities in that decision.  Reconsideration of that decision was denied in September 1960.  In a letter issued in December 1960, the Board again responded to inquiries from the appellant and informed him that his claimed conditions had been deemed to be acute and healed properly prior to his discharge 20 months after the in-service accident.  On January 10, 1961, VA informed the appellant that no further action would be taken on his claim because no new and material evidence had been submitted.

After the appellant submitted lay statements from third parties, the RO issued a rating decision which found that the statements were not sufficient to establish service connection for any disability claimed.  The appellant was notified of this rating decision denial in April 1961.  He appealed the denial to the Board which again denied the claims for service connection for injury to the back and right eye.  The Board also denied service connection for fibromyositis of the dorsolumbar spine that had been diagnosed in 1959.  The Board's decision was issued on August 30, 1961.  Thereafter, the Board again denied service connection for a back condition in a decision issued in October 1962.  

In a rating action issued in June 1963, the RO found that no new and material evidence had been submitted in relation to the appellant's claims of entitlement to service connection for a back condition.  The appellant appealed the decision and the Board, in a decision issued in October 1963, held that no new and material evidence had been submitted as to the back claim.

In October 1964, the appellant submitted a written statement from a man who had been  in the same in-service accident as the appellant.  After considering that evidence, the RO issued a rating decision that same month that denied the reopening of the appellant's claimed conditions.  The appellant appealed the denial and the Board again denied reopening of his claims in a decision issued in June 1965.

After receiving hospital records dated in August and September of 1966, as well as statements from the appellant and five other persons, the RO issued a rating decision that denied the appellant's claims for service connection for eye and back conditions, among others, in November 1966.  The basis for the denial was that no new and material evidence had been submitted.  The denial was appealed.  In a decision issued in April 1967, the Board denied entitlement to service connection for disability due to injury to the back, left knee, and right eye among other conditions.  

In December 1977, the appellant sought service connection for a back condition.  In a January 1978 letter, the appellant was informed that he had to submit new and material evidence to reopen his back and left knee claims.  A subsequent appeal was certified to the Board, which issued a decision in March 1980.  In that decision, the Board denied the reopening of the service connection claims including the back, right eye and left knee, because no new and material evidence had been presented.

In a Board decision issued in March 1982, the appellant's claim for service connection for a hiatal hernia was denied.  The claim came before the Board on reconsideration in January 1984, and the denial of the claim for service connection for a hiatal hernia was confirmed as being without obvious error.

The appellant continued to pursue his claims of entitlement to benefits.  In a decision issued in July 1987, the Board denied the reopening of the appellant's claims for service connection for the residuals of injuries to the back, left knee, and right eye.  The Board also denied the reopening of the claim of entitlement to service connection for a hiatal hernia.

In October 1988, the RO received medical records for the appellant from the Surgeon General's Office (SGO).  After reviewing the SGO documents, the RO issued a rating decision, in May 1989, that denied servicer connection on the basis that no new and material evidence had been received.  The appellant appealed to the Board; in an April 1991 decision, the Board denied the reopening of the left leg and hiatal hernia claims, among others.  The appellant appealed to the Court which issued a decision, in May 1994, that affirmed the Board's decision.  In particular, the Court found that the SGO records did not constitute new and material evidence.

The appellant continued to pursue claims for VA benefits.  In a rating decision issued in June 1998, the RO denied the reopening of the appellant's claims for service connection for, among other, back and knee disorders.  He submitted 1997 and 1998 private medical records and provided testimony at a personal hearing held at the RO in February 1999.  He also submitted a written statement from his sister.  He was afforded a VA joints examination in March 1999.  The appellant submitted documents from 1968 from the Montana Industrial Accident Board and a February 1999 letter from a private orthopedic surgeon.  The May 1999 SSOC reflects that the RO Hearing Officer granted service connection for a disability of the thoracic spine and found that to be a complete grant of benefits on the back claim.  The appellant submitted additional records from a private clinic dated in 1965, and a March 1981 letter from a private surgeon relating to the appellant's hiatal hernia.  

In a May 2000 rating action, the RO denied the appellant's claims for service connection for residuals of a brain hemorrhage and stroke (including as secondary to service-connected disability); headaches and dizziness; and residuals of head trauma, including skull dents.  These claims were denied as being not well grounded.  The RO also denied the reopening of the appellant's claims for service connection for injury to the left knee and calf and for a torn diaphragm previously claimed as a hiatal hernia.  The appellant was notified of the denials that same month.

In June 2000, the appellant was afforded a VA orthopedic examination.  Apparent private treatment records were received in August 2000, which indicated the presence of foreign bodies (glass) in the left knee in June 2000.  

In a letter sent to the appellant in January 2001, the RO notified the appellant that a request had been made of him, in September 2000, for new and material evidence sufficient to reopen his claims for service connection for a head injury, back injury and left ankle injury.  The letter informed the appellant that no such evidence had been received and, therefore, his claims were being denied.

Additional letters from the private orthopedic surgeon were received in March 2001.  A letter from the private doctor who treated the appellant between 1965 and 1984 was received in May 2001.  The appellant was afforded VA medical examination in August 2001, in February 2002, and in July 2002.  VA treatment records dated between 2000 and 2002 were added to the record.

After reviewing this additional evidence, the RO issued a rating decision, in October 2002, that addressed the appellant's service connection claims in light of the provisions of the VCAA.  In that decision, service connection was granted for a cervical spine disability, while the appellant's claims of entitlement to service connection for a left knee disorder, the loss of three front teeth due to trauma, the residuals of a brain hemorrhage and stroke (including as secondary to service-connected disability), dents in the skull from head trauma and the residuals of a torn diaphragm (including a hiatal hernia and GERD) were denied.  The appellant was notified of the denials in a letter issued on October 29, 2002.

After the appellant was afforded a VA medical examination in December 2002, the RO issued a rating decision that same month in which service connection for a chronic left sacroiliac sprain was granted and the appellant's claims of entitlement to service connection for a left leg condition with glass particles working out of the leg and headaches and dizziness were denied.  In addition, the RO did not reopen the appellant's claim for service connection for right eye injury residuals after determining that new and material evidence had not been received.  Notice of the denials was sent to the appellant in a letter issued on January 2, 2003.

In May 2003, the appellant brought records in to the RO in support of his claim of entitlement to service connection for a back injury.  Thereafter, he sent in letters recounting details about the April 1944 in-service accident and his complaints about his alleged lack of a complete discharge physical examination.  

In January 2006, the appellant's letter listing claims relating to a dent in the skull, headaches, blurred vision, eye injury, broken and shattered teeth, lower back injury, hiatal hernia, torn diaphragm and lacerated left knee with glass still in it was received at the RO.  In April 2006, the RO issued a formal finding on the unavailability of the rest of the appellant's service medical treatment records, SGO extracts pertaining to the appellant, and clinical records pertaining to the appellant from Camp Shelby in Mississippi.

In October 2008, the appellant was afforded a VA medical examination.  Radiographic examination of the appellant's lumbar spine revealed mild degenerative changes.  These changes were described as an age-related condition.

In March 2009, the RO issued a rating decision in which 16 claims were decided.  VA treatment records dated between 2002 and 2007 had been added to the record.  The reopening of the claims for service connection for the 8 issues on appeal was denied.  Since that time, the appellant has submitted numerous written statements in which he has reiterated his account of the April 1944 accident and his complaint about the lack of a thorough and complete physical examination prior to being discharged from active duty.  VA treatment records dated between 2008 and 2010 were added to the record.  In addition, information concerning units that were awarded the Presidential Unit Citation for combat actions in the European Theater has been added to the claims file.

B.  New and material evidence

As previously noted, prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

1.  Low back claim

As noted above, the appellant's low back claim was originally denied in April 1946, and he was denied reopening of that claim in a July 1987 Board decision with a subsequent denial of reopening by the RO in January 2001.  The appellant did not appeal the January 2001 denial of reopening, and the decision became final.  The January 2001 decision is the last final denial on any basis.  Therefore, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since that time.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant's claimed low back disorder has been deemed to have been an acute injury which healed properly prior to his discharge 20 months after the in-service accident.  As reflected in the July 1987 Board decision, the scoliosis of the spine noted prior to discharge, the back strain reported present in 1959, and the fibromyositis of the dorsolumbar spine diagnosed in 1960, were all determined to not be related to, or the result of any injury sustained in the 1944 truck accident.  Any new and material evidence must relate to that determination.

The evidence added to the record subsequent to the issuance of the January 2001 RO decision includes written statements from the Veteran and his representative; a written statement from a private orthopedic surgeon dated in August 2000, and February 2001; a May 2001 letter from a private physician who treated the appellant between 1965 and 1984; VA treatment records dated between 2000 and 2010; the reports of the VA medical examinations conducted in August 2001, February 2002, July 2002, December 2002, July 2007, and October 2008; and the testimony presented by the appellant at a May 2004 Travel Board hearing held before another judge in relation to claims other than the low back claim.

The written statements from the private orthopedic surgeon do not address the subject of the appellant's lumbar spine.  The May 2001 private physician statement indicates that the minimal scoliosis noted on the X-rays taken in 1944 was a pre-existing developmental problem that was not related to the injuries of 1944.  The VA treatment records, while reflecting complaints of back pain, do not contain any nexus information about the appellant's current low back pathology.  

None of the VA medical examination reports contains any etiological opinion regarding the appellant's current lumbar spine pathology.  In fact, the radiologic examination of the appellant's spine accomplished in July 2007 was negative, and the October 2008 X-rays revealed mild degenerative changes which were described as an age-related condition.

None of the evidence submitted since the January 2001 denial contains any nexus opinion or etiologic findings relating to the current lumbar spine complaints.  The Veteran has contended that has current low back injury residuals that are related to his active service.  However, there is no evidence of any such arthritis within one year of his separation from service in December 1945.  In fact, there is no competent medical evidence documenting the existence of any kind of degenerative changes of the lumbar spine until October 2008 - more than fifty years after the appellant's discharge from service.  

The evidence added to the record does not address or contradict the reasoning offered in support of the January 2001 denial.  In other words, it does not tend to support any one of the Veteran's contentions in a manner not already addressed in January 2001.  The appellant has only submitted statements that are duplicative of the evidence that was already of record in January 2001.  The newly received evidence merely demonstrates that he continues to maintain that he has low back injury that he incurred while in service.  It has no direct bearing on the issue of entitlement to service connection for said complaints, and therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that the evidence submitted since the January 2001 denial does not provide relevant information as to the question of whether the Veteran's current lumbar spine complaints are etiologically related to any incident of his service.  No competent medical opinion indicating an etiologic nexus has been received since the January 2001 denial.  

For the reasons set forth above, none of the evidence added to the record since the January 2001 decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder, even considering the holding in Shade v. Shinseki, supra, at 117, to the effect that VA's regulation as to reopening a claim "must be read as creating a low threshold".  Therefore, the January 2001 denial remains final, and the claim for service connection for a lumbar spine disorder is not reopened.

2.  Skull, epigastric, brain hemorrhage, left leg, and dental claims

As noted above, the appellant was granted service connection for dental treatment for teeth numbered 2, 7, 9, 10, 15 and 18.  (The Board notes that the teeth 7, 9, and 10 are upper front teeth.)  A September 1960 Board decision denied a compensable rating for the dental disabilities because routine dental disabilities, including missing teeth, are not evaluated as disabling to a compensable degree under the schedule for rating disabilities.  The appellant's left knee claim was originally denied in January 1960.  An April 1967 Board decision denied the left knee claim on the basis that, except for the left knee scar, no other disability of the left knee was noted during service, at discharge or on VA examination post-service. 

The appellant's first claim pertaining to an epigastric disorder was initially denied in a November 1980 rating decision that denied service connection for a hiatal hernia; that denial was upheld in a March 1982 Board decision.  The basis for the denial was that a 1948 VA hospitalization and a March 1951 VA medical examination had not uncovered any digestive system abnormalities and that the clinical record did not demonstrate the existence of any such pathology until many years after service.  A July 1987 Board decision denied the reopening of the hiatal hernia claim and denied the reopening of the left knee claim.  The Board again denied reopening in an April 1991 decision; the Board denials were upheld in a Court decision issued in May 1994.  

The claims for the dents in the skull and the residuals of a brain hemorrhage and/or stroke were denied in an October 2002 rating action which the appellant did not appeal.  The skull claim was denied on the basis that there was no evidence demonstrating that dents in the skull were incurred due to the 1944 truck accident and because negative skull x-rays in August 2001 did not reveal any skull disability.  The brain hemorrhage claim was denied on the basis that there was no record of treatment for or diagnosis of any such condition in service and because the medical evidence did not support any etiologic nexus between service and the claimed condition, or between the claimed condition and any service-connected disability.  That rating action also denied the reopening of the left leg/knee claim and the hiatal hernia/torn diaphragm claim.  In addition, the RO found that no compensable dental injuries had been delineated in the evidence of record.  (The RO referred the dental claim to the dental clinic for a determination of the appellant's eligibility for any further treatment.)

The appellant did not appeal the October 2002 denials, and they became final.  The October 2002 decision is the last final denial on any basis as to these five issues.  Therefore, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since that time.  See Glynn v. Brown, supra.

The evidence added to the record subsequent to the issuance of the October 2002 RO rating decision includes written statements from the Veteran and his representative; VA treatment records dated between 2002 and 2010; the reports of the VA medical examinations conducted in December 2002, July 2007, and October 2008; and the testimony presented by the appellant at the May 2004 Travel Board hearing held in relation to other claims.

The VA treatment records, while reflecting the current existence of brain hemorrhage/stroke residuals, do not contain any nexus information about any such current pathology.  The same holds true for the other claimed conditions.  

None of the VA medical examination reports contains any etiological opinion regarding the appellant's current claimed pathology.  There is nothing in the evidence of record to connect the appellant's edentulous status to the in-service truck accident.

None of the evidence submitted since the October 2002 denial contains any nexus opinion or etiologic findings relating to the claimed disorders.  The Veteran has contended that has current injury residuals that are related to his active service; but he has only submitted statements that are duplicative of the evidence that was already of record in October 2002.  Furthermore, there is no evidence of any skull dents, epigastric disorder, chronic neurological/brain condition, left knee arthritis, or chronic left leg disorder within one year of his separation from service in December 1945.  There is nothing in the evidence of record to indicate that the appellant has met the requirements for a compensable evaluation for dental disabilities.

The evidence added to the record does not address or contradict the reasoning offered in support of the October 2002 denials.  In other words, it does not tend to support any one of the Veteran's contentions in a manner not already addressed in October 2002.  The newly received evidence merely demonstrates that he continues to maintain that he has residuals of injuries that he incurred while in service, to include skull dents, epigastric pathology, a brain hemorrhage/stroke, left knee/leg pathology involving glass particles and loss of teeth.  It has no direct bearing on the issue of entitlement to service connection for said complaints, and therefore, is not material. 

As noted above, the Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, supra.  

The Board finds that the evidence submitted since the October 2002 denial does not provide relevant information as to the question of whether the Veteran's current complaints are etiologically related to any incident of his service.  No competent medical opinion indicating an etiologic nexus for any one of the appellant's five claims has been received since the October 2002 denial.  

For the reasons set forth above, none of the evidence added to the record since the October 2002, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen any one of the Veteran's five claims of entitlement to service connection, even considering the holding in Shade, supra, to the effect that VA's regulation as to reopening a claim "must be read as ceating a low threshold".  Therefore, the October 2002 denials remain final, and the appellant's five claims for service connection are not reopened.

3.  Right eye and headaches/dizziness claims

As noted above, a September 1960 Board decision denied service connection for visual acuity loss because the medical evidence did not demonstrate any residual disablement of the eyes.  An August 1961 Board decision found that there was no residual disability to the right eye from the 1944 truck accident.  The Board subsequently denied the reopening of the right eye claim, including a July 1987 Board decision.  The Board again denied reopening in an April 1991 decision, and that Board denial was upheld in a Court decision issued in May 1994.  

The appellant's headaches and dizziness claim was denied in a December 2002 rating action.  The basis for the denial was that a VA medical examiner did not uncover any objective evidence of dizziness in the appellant's medical records and because the VA examiner did not find any etiologic connection between the claimed headaches/dizziness and any incident of service, including the April 1944 truck accident.

The Veteran did not appeal the December 2002 rating decision, and the decision became final.  The December 2002 rating decision is the last final denial on any basis as to each of these two claims.  Therefore, the Veteran's two claims may be reopened only if new and material evidence has been secured or presented since December 2002.  See Glynn v. Brown, supra.

The evidence added to the record subsequent to the issuance of the December 2002 RO rating decision includes written statements from the Veteran and his representative; VA treatment records dated between 2003 and 2010; the reports of the VA medical examinations conducted in July 2007, and October 2008; and the testimony presented by the appellant at a May 2004 Travel Board hearing held in relation to other claims.

The VA treatment records, while reflecting the appellant's complaints about dizziness and headaches, do not contain any nexus information about any such current claimed conditions.  In addition, the VA treatment records, while reflecting the current existence of right eye pathology, including macular degeneration and cataracts, do not contain any nexus information about any such current pathology.

None of the VA medical examination reports contains any etiological opinion regarding the appellant's current claimed pathology.  There is nothing in the evidence of record to connect the appellant's currently claimed dizziness or headaches to the in-service truck accident.  Likewise, there is nothing in the evidence of record to connect any of the appellant's currently diagnosed right eye pathology to the in-service truck accident.

None of the evidence submitted since the December 2002 rating denial contains any nexus opinion or etiologic findings relating to the claimed dizziness or headaches.  Likewise, none of the evidence submitted since the December 2002 rating denial contains any nexus opinion or etiologic findings relating to any currently diagnosed right eye pathology.  The Veteran has contended that has current head trauma residuals that are related to the 1944 truck accident while he was in active service.  However, there is no evidence of any chronic headache or dizziness condition or any chronic right eye pathology within one year of his separation from service in December 1945.  

The evidence added to the record does not address or contradict the reasoning offered in support of the December 2002 denials; the appellant has only submitted statements that are duplicative of the evidence that was already of record in December 2002.  In other words, it does not tend to support any one of the Veteran's contentions in a manner not already addressed in December 2002.  The newly received evidence merely demonstrates that he continues to maintain that he has residuals of injuries that he incurred while in service, to include headaches, dizziness and right eye pathology.  It has no direct bearing on the issue of entitlement to service connection for said complaints, and therefore, is not material. 

As noted, the Federal Circuit Court has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge, supra.  

The Board finds that the evidence submitted since the December 2002 denial does not provide relevant information as to the question of whether the Veteran's current complaints are etiologically related to any incident of his service, even considering the holding in Shade, supra, to the effect that VA's regulation as to reopening a claim "must be read as creating a low threshold".  No competent medical opinion indicating an etiologic nexus for any one of the appellant's two claims has been received since the December 2002 denial.  

For the reasons set forth above, none of the evidence added to the record since the December 2002 denial, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen either one of the Veteran's two claims of entitlement to service connection.  Therefore, the December 2002 denials remain final, and the appellant's two claims for service connection are not reopened.


ORDER

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder; the residuals of head trauma, to include skull dents; an epigastric disorder, including a hiatal hernia and a torn diaphragm; the residuals of a brain hemorrhage and stroke, to include as due to service-connected disability; the residuals of left leg trauma, claimed as glass particles in the left knee and leg; dental trauma; a right eye disorder; or headaches and dizziness, the appeal is denied



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


